LEVENTHAL, Circuit Judge
(concurring) :*
I join in Judge Fahy’s opinion as the opinion of the court. It identifies key problems. My addition here relates to matters not discussed by Judge Fahy which I think may be pertinent.
The Government agreed that it was not relying on homosexuality as a reason per se, in and of itself, for denying tKe clearance requested.1 The applicant’s own public revelation avoids the usual blackmail threat, of disclosure of homosexuality, ordinarily relied upon as a reason for such denial. That does not necessarily end the inquiry, but it suffices to establish that if the agency seeks to justify further inquiry into the details of what would ordinarily be considered the private sexual life of the applicant, as a matter required by the public interest, it must identify with particularity the relevance of such further inquiry with respect to applicable criteria.
The need for clarity of analysis is underscored, for example, by what seems to be the Government’s claim of a need to explore the details of appellees’ conduct, apparently whether it was limited to e. g., frottage, or whether it included the “criminal conduct” of sodomy or fellatio,2 which violates D.C.Code § 22-3502. We were advised by appellants’ counsel, at oral argument earlier this year, that eight months previous, in a test litigation,3 the police denied “that they enforce D.C.Code § 22-3502 in such a manner that consenting adults who commit homosexual acts of sodomy in private are subject to search or arrest” and the Corporation Counsel stipulated with plaintiffs that the D.C.Code § 22-3502 “does not apply, and cannot be applied, to private consensual sexual acts involving adults (persons age 16 and over). . . .”4
The United States Attorney apparently takes a different position as to D.C. Code § 22-3502, but this court should certainly have been advised that the statement in the Government brief was the subject of what must at a minimum be recognized as a difference of approach. In United States v. Richard E. Griffith, Superior Court Criminal No. 53440-72, Chief Judge Greene wrote an opinion on March 19, 1973 (101 Wash. L.Rep. No. 80, p. 763), which reviewed the effort of the United States Attorney to establish a different position from that followed by the police and agreed to by the Corporation Counsel, and held, citing rulings of the Superior Court and other courts, that the sodomy statute, D. C.Code § 22-3502, was limited to in*188stances where there was no voluntary consent.5
The foregoing puts a dent into the assumption of Government counsel that homosexual conduct “usually” results in criminal conduct. There remains the question whether, to what extent, and under what conditions, activities that are not illegal may be a valid springboard for inquiry into aspects of the person’s life that are generally assumed to be private in order to ascertain whether such activities include instances of criminal conduct. Questioning in the zone that is normally private should certainly not be pursued in the absence of ascertainable and justified criteria.

 On April 9, 1974, Judge Leventhal filed an order amending his concurring opinion. For order of amendment, see 494 F.2d 1135.


. At oral argument the Government gave us a citation to the decision of the Appellate Division, Second Department, in In re Kimball, 40 A.D.2d 252, 339 N.Y.S.2d 302. The New York Court of Appeals, on July 3, reversed and remanded to the Appellate Division for reconsideration of the application for admission to the bar of an avowed, active homosexual, stating: “While appellant’s status and past conduct may be now and has been in the past violative of accepted norms, they are not controlling, albeit relevant, in assessing character bearing on the right to practice law in this State. Notably, the Committee on Character and Fitness found appellant to be of good character and qualified at this time.” 33 N.Y.2d 586, 347 N.Y.S.2d 453, 301 N.E.2d 436 (1973).


. Government Brief (Nos. 71-1934 & 1935) at 28:
“Homosexual conduct usually consumates in an act of sodomy or fellatio. These acts . . . are felonies in the District of Columbia, where appellee Ulrich resides,” citing D.C.Code § 22-3502.


. Schaefers, et al. v. Jerry Wilson, Chief of Police, Civil Action No. 1821-71, U.S. District Court, District of Columbia.


. Oral argument was had in the case at bar January 29, 1973. In the test litigation, the police denial was filed May 1, 1972, and on May 25, 1972, the parties filed the stipulation for dismissal, stipulating as to the meaning of the statute, “when construed in light of the Constitution (see Griswold v. Connecticut, 381 U.S. 479 [85 S.Ct. 1678, 14 L.Ed.2d 510] (1965)), prior decisional law in this jurisdiction (see Rittenour v. District of Columbia, 163 A.2d 558 (D.C.Mun.Ct.App. 1960)), and the legislative history of the statute. . . . ”


. Other valid statutes prohibit acts on minors and acts committed in public, D.C.Code §§ 22-3501, 22-1121.